— Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered March 15, 2001, convicting defendant, after a jury trial, of murder in the second degree and assault in the second degree, and sentencing him to concurrent terms of 25 years to life and 20 years, respectively, unanimously affirmed.
Evidence of a photographic identification was properly admitted to dispel a misleading impression conveyed by the defense (see People v Mahone, 206 AD2d 263 [1994], Iv denied 84 NY2d 869 [1994]). The court minimized any prejudice by delivering a limiting instruction, to which defendant made no exception or request for further instruction. Concur — Buckley, RJ., Tom, Ellerin, Marlow and Gonzalez, JJ.